    Case 2:18-cv-10255-SJO-MRW Document 53-1 Filed 07/24/19 Page 1 of 3 Page ID #:646
  Bethany M. Stevens (SBN245672)
  bstevens@wscllp.com
  Walker Stevens Cannom LLP
  500 Molino Street #118
  Los Angeles, CA 90013
  Tel: 213712.9145;
  Fax: 213.403.4906


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:
  Shanghai Lan Cai Asset Management Co,
  Ltd.                                                                 CV- 2:18-10255-SJO-MRW
                                                   Plaintiff(s)
                         v.
 Jia Yueting
                                                                                 WRIT OF EXECUTION

                                                Defendant(s)


    TO:        THE UNITED STATES MARSHAL FOR THE CENTRAL DISTRICT OF CALIFORNIA
               You are directed to enforce the Judgment described below with interest and costs as provided by law.


               On April 7, 2019                    a judgment was entered in the above-entitled action in favor of:
               Shanghai Lan Cai Asset Management Co, Ltd.




               as Judgment Creditor and against:
               Jia Yueting




               as Judgment Debtor, for:
                  $        7,571,394.01 Principal,
                  $                0.00 Attorney Fees,
                  $           4,842,985.09 Interest **, and
                  $                  0.00 Costs, making a total amount of
                  $       12,414,379.10 JUDGMENT AS ENTERED




**NOTE: JUDGMENTS REGISTERED UNDER 28 U.S.C. ß1963 BEAR THE RATE OF INTEREST OF THE
        DISTRICT OF ORIGIN AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.

                                                    WRIT OF EXECUTION
CV-23 (6/01)                                                                                                   PAGE 1 OF 3
    Case 2:18-cv-10255-SJO-MRW Document 53-1 Filed 07/24/19 Page 2 of 3 Page ID #:647


    WHEREAS, according to an affidavit and/or memorandum of costs after judgment it appears that further sums
    have accrued since the entry of judgment in the Central         District of California                  ,
    to wit:

               $         147,715.14 accrued interest, and
               $              0.00 accrued costs, making a total of
               $         147,715.14 ACCRUED COSTS AND ACCRUED INTEREST


    Credit must be given for payments and partial satisfaction in the amount of $ 0.00                        which is
    to be credited against the total accrued costs and accrued interest, with any excess credited against the judgment
    as entered, leaving a net balance of:

               $   12,562,094.24 ACTUALLY DUE on the date of the issuance of this writ of which
               $   12,414,379.10 Is due on the judgment as entered and bears interest at 2.41
                                 percent per annum, in the amount of $ 823.57                 per day,
                                        from the date of issuance of this writ, to which must be added the
                                        commissions and costs of the officer executing this writ.




                                                                 CLERK, UNITED STATES DISTRICT COURT




    Dated:                                                       By:
                                                                                      Deputy Clerk




                                                  WRIT OF EXECUTION
CV-23 (6/01)                                                                                                   PAGE 2 OF 3
    Case 2:18-cv-10255-SJO-MRW Document 53-1 Filed 07/24/19 Page 3 of 3 Page ID #:648


    The following are name(s) and address(es) of the judgment debtor(s) to whom a copy of the Writ of Execution
    must be mailed unless it was served at the time of the levy. This information must be filled in by counsel
    requesting this writ.


      Daniel Scott Schecter                                   Michael Alan Hale
      Latham and Watkins LLP                                  R Peter Durning, Jr
      10250 Constellation Blvd Ste 1100                       Latham and Watkins LLP
      Los Angeles, CA 90067                                   355 S Grand Ave Suite 100
                                                              Los Angeles, CA 90071-1560
      Attorneys for Jia Yueting
                                                              Attorneys for Jia Yueting




    NOTICE TO THE JUDGMENT DEBTOR
    You may be entitled to file a claim exempting your property from execution. You may seek the advice of an
    attorney or may, within ten (10) days after the date the notice of levy was served, deliver a claim of exemption
    to the levying officer as provided in Sections 703.510 - 703.610 of the California Code of Civil Procedure.

                                                 WRIT OF EXECUTION
CV-23 (6/01)                                                                                                  PAGE 3 OF 3
